Memorandum. The order of the Appellate Division should be affirmed.
Whether defendant’s confession was voluntarily given and thus admissible against him involved only a factual determination, which having been made in favor of the People at County Court and thereafter affirmed at the Appellate Division, is beyond the scope of our review. In passing we observe that no claim was advanced at the suppression hearing based on assertions that defendant had been illegally detained. Moreover illegality, if any, of a detention is only one of the factors to be considered on the issue of voluntariness (Brown v Illinois, 422 US 590).
Similarly the delay in defendant’s arraignment and the sufficiency of the preinterrogation admonitions involved factual resolutions which are now beyond our reach. As to the latter, while we do not say that preinterrogation admonitions may never be so narrowly focused as not to extend beyond such focus, we cannot conclude that as a matter of law the admonitions given this defendant were subject to any such deficiency.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.